DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of the Claims 

This Allowance Office Action is in response to Applicant’s Pre-Appeal Brief filed by Applicant on 11 AUGUST 2022 and Examiner’s agreement agreed to by attorney of record, Stephen Guzzi, on 26 AUGUST 2022.  Thus, Claims 1, 3-4 and 6-23 are pending and have been considered for Allowance as follows.    
Pre-Appeal Conference Panel’s Decision agreed with the Applicant’s arguments in its Appeal Brief of 08/11/2022, and agreed to withdraw the last Final Rejection;  and the Panel wanted Examiner to pursue previously mentioned Examiner’s Amendment in Interview Summary of 03/07/2022 for a possible Allowance now.            

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Stephen Guzzi on Friday, 26 AUGUST 2022, via an email sent to Examiner.  Said Examiner’s Amendment added limitations of Claim 5 to all three/3 independent Claims 1, 7 & 8 and then cancelling Claim 5, as well as amending Claims 17-21 for proper antecedent basis of some limitations.          
The application has been amended as follows:         
Please amend the claims as follows:       
    (Examiner’s claim amendments are shown in bold below)    

Claim 1:         
1.     A method for operating a vehicle, comprising the following steps:      
recording environment data values, which represent an environment of the vehicle, the
environment including at least one environmental feature including at least one of:    a building, a tunnel, a bridge, a traffic signal system, a sign, a guardrail, a roadway marking, a hill, a lake, a river, or a forest;          
determining a comparative value of a comparison between the at least one environmental feature and a map, the map including at least one map feature, the at least one environmental feature corresponding to the at least one map feature;       
determining a plausibility of the comparative value of the comparison between the at
least one environmental feature and the map;        
comparing the comparative value, of the comparison between the at least one
environmental feature and the map, to a threshold value, wherein the threshold value is formed as a function of at least one of:  a state of weather in the environment, a state of traffic in the environment, a state of infrastructure in the environment, or a state of an environment sensor system of the vehicle;            
determining an up-to-dateness of the map based on the comparison of the comparative
value with the threshold value and based on the plausibility;   and        
operating the vehicle as a function of the up-to-dateness of the map.         

Claim 7:         
7.     A control unit, configured to operate a vehicle, the control unit configured to:     
record environment data values, which represent an environment of the vehicle, the
environment including at least one environmental feature including at least one of:    a building, a tunnel, a bridge, a traffic signal system, a sign, a guardrail, a roadway marking, a hill, a lake, a river, or a forest;        
determine a comparative value of a comparison between the at least one environmental
feature and a map, the map including at least one map feature, the at least one environmental feature corresponding to the at least one map feature;         
determine a plausibility of the comparative value of the comparison between the at least
one environmental feature and the map;           
compare the comparative value, of the comparison between the at least one environmental feature and the map, to a threshold value, wherein the threshold value is formed as a function of at least one of:  a state of weather in the environment, a state of traffic in the environment, a state of infrastructure in the environment, or a state of an environment sensor system of the vehicle;           
determine an up-to-dateness of the map based on the comparison of the comparative
value with the threshold value and based on the plausibility;   and           
operate the vehicle as a function of the up-to-dateness of the map.          


Claim 8:         
8.     A non-transitory machine-readable storage medium on which is stored a computer program for operating a vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps:        
recording environment data values, which represent an environment of the vehicle, the
environment including at least one environmental feature including at least one of:    a building, a tunnel, a bridge, a traffic signal system, a sign, a guardrail, a roadway marking, a hill, a lake, a river, or a forest;              
determining a comparative value of a comparison between the at least one environmental feature and a map, the map including at least one map feature, the at least one environmental feature corresponding to the at least one map feature;      
determining a plausibility of the comparative value of the comparison between the at
least one environmental feature and the map;       
comparing the comparative value, of the comparison between the at least one
environmental feature and the map, to a threshold value, wherein the threshold value is formed as a function of at least one of:  a state of weather in the environment, a state of traffic in the environment, a state of infrastructure in the environment, or a state of an environment sensor system of the vehicle;          
determining an up-to-dateness of the map based on the comparison of the comparative
value with the threshold value and based on the plausibility;   and          
operating the vehicle as a function of the up-to-dateness of the map.        

Claim 5:         cancelled per agreement with Atty. Stephen Guzzi.        

Claim 17:              
17.    The method as recited in claim 1, wherein the threshold value is formed as a function of at least one of:   [[the state of weather in the environment, or [[the state of infrastructure in the environment.          


Claim 18:            
18.    The method as recited in claim 1, wherein the threshold value is formed as a function of [[the state of the weather in the environment.       


Claim 19:            
19.    The method as recited in claim 1, wherein the threshold value is formed as a function of [[the state of traffic in the environment.         


Claim 20:           
20.    The method as recited in claim 1, wherein the threshold value is formed as a 
function of [[the state of infrastructure in the environment.          


Claim 21:          
21.    The method as recited in claim 1, wherein the threshold value is formed as a function of [[the state of an environment sensor system of the vehicle.        

 Allowable Subject Matter
Claims 1, 3-4 and 6-23 are pending and allowed.        
The following is an examiner’s statement of reasons for allowance:       
The closest prior art of Olson reference (US Pub. No. 2018/ 0307915) teaches ---   

{“System, methods, and other embodiments described herein relate to identifying changes between models of a locality.  In one embodiment, a method includes, in response to determining that a location model is available for a present environment of a vehicle, generating a current model of the present environment using at least one sensor of the vehicle.  The method also includes isolating dynamic objects in the current model as a function of the location model.  The method includes providing the dynamic objects to be identified and labeled.”}          


Further, Rander reference (US Pub. No. 2017/ 0167888) teaches ---     

{“A computer system maintains, for a given geographic region, a data structure that identifies a traction value for each of a plurality of locations of a road network within a geographic region.  At least of a start or destination location is determined for the trip.   The computer system may plan the trip, including selecting at least one of a route or a vehicle to use for the trip, based on the traction values of one or more of the plurality of locations.”}         


Further, Jeschke reference (US Pub. No. 2016/ 0203716) teaches ---     

{“A method for determining the plausibility of a wrong-way travel of a motor vehicle when entering a directional roadway, in which at least one item of curve information of a current travel path of the motor vehicle is detected, at least one item of curve information of a permitted travel path is ascertained, a deviation between the detected item of curve information and the ascertained item of curve information is determined, and a wrong-way travel is plausibilized if a deviation exists or if a limit value for a deviation is breached.  A control and detection device for determining the plausibility of a wrong-way travel of a motor vehicle when entering a directional roadway, includes an arrangement for detecting at least one item of curve information of a current travel path of the motor vehicle; an arrangement for ascertaining at least one item of curve information of a permitted travel path; an arrangement for determining a deviation between the detected item of curve information and the ascertained item of curve information; and an arrangement for determining the plausibility of a wrong-way travel if a deviation exists for when a limit value for a deviation is breached.”}          


Further, Pfeiffer reference (US Pub. No. 2015/ 0199775) teaches ---     

{“Performance information indicative of operator performance of a mobile machine is received.  A performance opportunity space is identified, indicative of possible performance improvement.  Savings identified in the performance opportunity space are quantified.”}           




In regards to independent Claims 1, 7 & 8, Olson, Rander, Jeschke and Pfeiffer references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:               
Claim 1:        
1.     A method for operating a vehicle, comprising the following steps:        
determining a plausibility of the comparative value of the comparison between the at
least one environmental feature and the map;        
comparing the comparative value, of the comparison between the at least one
environmental feature and the map, to a threshold value, wherein the threshold value is formed as a function of at least one of:  a state of weather in the environment, a state of traffic in the environment, a state of infrastructure in the environment, or a state of an environment sensor system of the vehicle;            
determining an up-to-dateness of the map based on the comparison of the comparative
value with the threshold value and based on the plausibility;   and          
operating the vehicle as a function of the up-to-dateness of the map.         



Claim 7:         
7.     A control unit, configured to operate a vehicle, the control unit configured to:     
determine a plausibility of the comparative value of the comparison between the at least
one environmental feature and the map;           
compare the comparative value, of the comparison between the at least one environmental feature and the map, to a threshold value, wherein the threshold value is formed as a function of at least one of:  a state of weather in the environment, a state of traffic in the environment, a state of infrastructure in the environment, or a state of an environment sensor system of the vehicle;           
determine an up-to-dateness of the map based on the comparison of the comparative
value with the threshold value and based on the plausibility;   and           
operate the vehicle as a function of the up-to-dateness of the map.          



Claim 8:        
8.     A non-transitory machine-readable storage medium on which is stored a computer program for operating a vehicle, the computer program, when executed by a computer, causing the computer to perform the following steps:        
determining a plausibility of the comparative value of the comparison between the at
least one environmental feature and the map;       
comparing the comparative value, of the comparison between the at least one
environmental feature and the map, to a threshold value, wherein the threshold value is formed as a function of at least one of:  a state of weather in the environment, a state of traffic in the environment, a state of infrastructure in the environment, or a state of an environment sensor system of the vehicle;          
determining an up-to-dateness of the map based on the comparison of the comparative
value with the threshold value and based on the plausibility;   and          
operating the vehicle as a function of the up-to-dateness of the map.        




Any comments considered necessary by the Applicant must be submitted no 
later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691